Order entered October 18, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00845-CV

                                 TRACY NIXON, Appellant

                                              V.

          THE ATTORNEY GENERAL OF THE STATE OF TEXAS, Appellee

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-00-14691

                                          ORDER
       Before the Court is relator’s September 12, 2016 motion to recuse the Honorable Justice

Douglas Lang from participating in this matter and relator’s September 26, 2016 motion for

rehearing en banc. The Court dismissed this appeal and dismissed relator’s petition for writ of

injunction and petition for writ of prohibition in this matter on September 1, 2016. The Court

received relator’s motion for rehearing en banc on September 26, 2016.        The motion for

rehearing en banc was untimely, and relator did not file a motion for extension of time

complying with Rule 10.5(b) to file the motion for rehearing en banc. TEX. R. APP. P. 10.5(b),

49.1, 49.7, 49.8. We, therefore, DENY AS UNTIMELY relator’s motion for rehearing en banc

and we DENY AS MOOT relator’s motion to recuse.



                                              1
    /s/   CAROLYN WRIGHT
          CHIEF JUSTICE




2